PER Curiam.
The petitioner, Robert Isaacs, fails to state in his application for leave to appeal to this Court any reasons why the lower court’s order should he reversed or modified, as required by Maryland Rule BK46 b, and his application may be denied for that reason alone. Jones v. Warden, 241 Md. 728, 217 A. 2d 338; Taylor v. Warden, 238 Md. 645, 210 A. 2d 514. However, because the petitioner was convicted of the crime of murder, we have reviewed the contentions he put to the trial judge. We find no merit in any of them and for the reasons stated by Judge Byrnes in his opinion the application will be denied.

Application denied.